DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 55 be found allowable, claim 60 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims do not differ in scope.
Applicant is advised that should claim 50 be found allowable, claim 61 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims do not differ in scope in any significant way.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-61 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods and compositions comprising the biomolecules set forth in SEQ ID NOs: 40, 41, 5, 6, 26 and 27, does not reasonably provide enablement for the claimed variants thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claims 47-61 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants claim cells comprising polynucleotides and polypeptides based upon silk proteins with a partial coiled coil structure, and variants thereof, along with cells comprising the claimed biomolecules.  Applicants disclose the DNA and protein sequences cited above, and various other DNAs and silk proteins from other species with very little homology (e.g. 44%, 13%) to the claimed silk biomolecules.  The claims read on cells comprising a broad genus of potential DNA and protein sequences (not limited to any particular source or sequence) and variants, such as any variant with as little as 40% homology to the recited SEQ ID NOs.    
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention.  The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.  It is not sufficient to define DNA or a polypeptide solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any biomolecule with that biological property.  Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.  When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated.  Thus, claiming all DNA’s or proteins that achieve a result without defining what means will do so is not in compliance with the description requirement.  Rather, it is an attempt to preempt the future before it has arrived.  Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112.  
While one of skill in the art can readily envision numerable species of nucleic acid or protein sequences that are at least a given % identity to a reference sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic sequence that encoded a polypeptide with 80% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a silk protein than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, applicants only disclose a single silk isolate for each polypeptide SEQ ID NO, and the associated nucleic acid SEQ ID NOs.  Neither applicants nor the prior art disclose other relevant silk sequences with any reasonable homology.  According to the specification, well known silk proteins from other sources (silk worm, spider) do not form the recited coiled-coil structure, and the other disclosed silk sequences share only 44% homology, at best, with the recited silk biomolecules.  Applicants are claiming other forms of silk DNA and polypeptides, and variants, by function only, without a correlation between structure and function.  Applicants provide no disclosure of what structural feature(s) of the instantly disclosed silk biomolecules are responsible for the observed coiled coil relative to other forms of silk protein (such as silk worm).  Given the diversity of the claimed silk DNA and polypeptides, and variants, it is incumbent upon the specification to disclose means for identifying such silk biomolecules and variants commensurate in scope with coverage sought by the claims.  The diversity of the DNA and polypeptide sequences claimed, along with the lack of disclosure regarding other silk variants, would require the skilled artisan to conclude that the single species for each SEQ ID NO presented by  applicants is not sufficient to describe the claimed genus.

The specification does not provide any information on what amino acid residues are necessary and sufficient for the disclosed silk properties, such as the coiled coil structure, relative to a typical silk protein. The specification also provides no teachings on what amino acid sequence modifications, e.g. insertions, deletions and substitutions, would be permissible in a variant polypeptide that would improve or at least would not interfere with the biological activity or structural features necessary for the biological activity and stability of the protein.  Since there were no other examples of a functional silk protein known that have structural homology with those encoded by the SEQ ID NOs, it is not possible to even guess at the amino acid residues which are critical to its structure or function based on sequence conservation. The comparison of the claimed SEQ ID NOs to the other disclosed silk proteins is no help because of the lack of sequence conservation (i.e. less than 44% in each case). Furthermore, it is known in the art that even conservative amino acid substitutions can adversely affect proper folding and biological activity if amino acids that are critical for such functions are substituted, and the relationship between the sequence of a polypeptide and its tertiary structure is neither well understood nor predictable (see Ngo, in The Protein Folding Problem and Tertiary Structure Prediction, Merz et al. (eds.), Birkhauser Boston: Boston, MA, pp. 433 and 492-495, 1994). Rudinger (in Peptide Hormones, Parsons (ed.), University Park Press: Baltimore, MD, pp. 1-7, 1976) discloses that even for peptide hormones, which are much smaller than the instant GUS protein, one cannot predict variant amino acid sequences for a biologically active polypeptide. Rather one must engage in “case to case painstaking experimental study” to determine active variants (see page 7). Consequently, excessive trial and error experimentation would have been required to identify the necessary silk derivatives with an activity of silk protein since the amino acid sequence of such polypeptides could not be predicted - even were the activity known.
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved. 

 In Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991), the court ruled that a claim to a large genus of possible genetic sequences encoding a protein with a particular function that needs to be determined subsequent to the construction of the genetic sequences may not find sufficient support under 35 USC 112, 1st para., if only a few of the sequences that meet the functional limitations of the claim are disclosed and if undue experimentation would be required of one skilled in the art for determining other genetic sequences embraced by the claim. This is the case here, where specification discloses only a few putative functional amino acid sequences with little to no sequence homology for a polypeptide having the necessary activity, and provides no guidance on determining which polypeptide variants of that would have an activity or structure as recited in the claims.
To put the situation in perspective, the number of possible nucleotide or amino acid sequences that are of a given % identity relative to a reference sequence, where all differences between the possible sequences and the reference sequence are substitutions, can be calculated by the following expansion formula:
N = XL + X2L(L-1)/2! + X3L(L-1)(L-2)/3! + ... + Xn-1L(L-1)(L-2)...(L-(n-2))/(n-1)! +  XnL(L-1)(L-2)...(L-(n-1))/n!
where N is the number of possible sequences, X is the number of different residues that can be substituted for a residue in the reference sequence, L is the length of the reference sequence, n is the maximum number of residues that can be substituted relative to the reference sequence at a given % identity. For a nucleotide sequence, X is 3 (alternate nucleotides); for an amino acid sequence, X is 19 (alternate amino acids). The nth term of the expansion can be rewritten as:
	 Xn  .  L!/ n! (L-(n-1)!
For a 403 residue polypeptide sequence that is 40% identical to a reference sequence of 403 residues, (SEQ ID NO: 40 is 403 residues in length), the number of possible sequences having 242 amino acid substitutions (40% identity constitutes changing 60% of the residues, or 242 of the 403 in the sequence) relative to the reference (the final term of the formula) is approximately 4.2 x 10423, whereas the number of possible sequences having 81 substitutions (i.e. 80% homology as recited in claim 57) is 3.6 x 10187.  Thus, the claimed genus of potential silk polypeptides to be produced or encoded by the claimed cell lines is impossibly broad, and the instant specification lacks any link between the recited function (a silk polypeptide) and a structure which would allow predictable variation to the degree claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,409,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the host cells and methods of the ‘959 patent comprise the recited SEQ ID Nos.
Claims 47-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,481,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the cells and methods of the ‘’681 patent comprise instantly recited SEQ ID No:5.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633